DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed on 11/14/2022 has been entered. 
In response to the Applicant remarks regarding claims that invokes 35 U.S.C. 112(f) and corresponding claim rejections under 35 U.S.C. 112(b), the claims as argued do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Accordingly, the corresponding 35 U.S.C. 112(b) rejections are withdrawn.  
Claims 1-3, 10, 12 and 18-19 are amended.
Claim 20 is new.
Claims 1-20 are pending of which claims 1, 10 and 18 are independent claims.

Response to Arguments
The applicant's arguments filed on 11/14/2022 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 3, 5-6, 9-10, 12, 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WALTERS et al. (Pub. No.: US 2016/0140340, hereinafter WALTERS).
Regarding claim 1: WALTERS discloses An apparatus comprising: 
measurement equipment configured to obtain a sequence of measurements of a side-channel leakage characteristic of a digital device under test (WALTERS - [0092]: where the value taken by a given simulated device component (e.g., a register) during an instruction step depends on the value of an input (e.g., a secret input), a measure of that dependency may be determined in step 518. The measure of dependencies can provide side-channel leakage information. See also [0089]); 
a debug tool configured to obtain a sequence of debug outputs from the digital device, wherein the debug outputs are indicative of instructions executed by the digital device (WALTERS - [0113]: Looking at the highlighted assembly, it is possible to identify the most vulnerable sections of the program and, if the binary was compiled with debugging enabled, the problems can be traced to the high-level source code); and 
a controller operatively coupled to the measurement equipment and the debug tool and configured to correlate, in time, at least one measurement in the sequence of measurements with at least one debug output in the sequence of debug outputs (WALTERS - [0113]: the tool, according to some embodiments, stores the value of the program counter (PC) at each tick. This information is used to create a mapping from leakage locations to the instructions that caused them).
Regarding claim 3: WALTERS as modified discloses wherein correlating at least one measurement with the at least one debug output comprises processing the sequence of measurements into first time series data, processing the sequence of debug outputs into second time series data, and providing both the first time series data and the second time series data as data points indexed using a common time reference (WALTERS - Fig 10B).
Regarding claim 5: WALTERS as modified discloses wherein the side-channel leakage characteristic comprises a measurement of power consumed by the digital device under test (WALTERS - [0089]: an intermediate value may include the power usage of the system as a whole or of one or more simulated device components at an execution step).
Regarding claim 6: WALTERS as modified discloses wherein the side-channel leakage characteristic comprises a measurement of electromagnetic emissions of the digital device under test (WALTERS - [0075]: a device component refers to a simulated device property, such as power consumption, electromagnetic radiation, or acoustic radiation).
Regarding claim 9: WALTERS discloses wherein the debug tool and the digital device under test are integrated into a same electronic circuit (WALTERS - See Fig. 4).
Regarding claims 10, 12 and 14-15: Claims are directed to method claims and do not teach or further define over the limitations recited in claims 1, 3 and 5-6. Therefore, claims 10, 12 and 14-15 are also rejected for similar reasons set forth in claims 1, 3 and 5-6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WALTERS et al. (Pub. No.: US 2016/0140340, hereinafter WALTERS)in view of Kladko et al. (Pub. No.: US 2008/0091975, hereinafter Kladko).
Regarding claims 7 and 16: WALTERS as modified discloses wherein the side-channel leakage characteristic comprises a measurement of execution time of an algorithm being executed by the digital device under test (Kladko - [0008]: Examples of such characteristics include … time it takes to perform certain operations and others).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of WALTERS with Kladko so that the specific physical characteristics of the device or its environment observed during execution is measured. The modification would have allowed the system to obtain measurement of physical characteristics of the device for side-channel testing (Kladko - [0032]). 

Claims 2, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WALTERS et al. (Pub. No.: US 2016/0140340, hereinafter WALTERS) in view of Nelms et al. (Pub. No.: US 2021/0359508, hereinafter Nelms).
Regarding claims 2 and 11: WALTERS doesn’t explicitly teach but Nelms discloses wherein the controller is configured to generate and provide a common timing signal to both the measurement equipment and the debug tool (Nelms - [0029]: the common time source may comprise a time signal from a global navigation satellite system (GNSS) system. An IED may include a receiver configured to receive the time signal from the GNSS system. In various embodiments, the IED may be configured to distribute the time signal to other), wherein the debug tool is configured to time stamp plural debug outputs belonging to the sequence of debug outputs based on the common timing signal, and wherein the measurement equipment is configured to acquire plural measurements of the sequence of measurements based on the common timing signal (Nelms - [0037]: A common time signal may be used to time-align measurements for comparison and/or to synchronize action across the electrical power system. Utilizing a common or universal time source may ensure that IEDs have a synchronized time signal that can be used to generate time-synchronized data).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of WALTERS with Nelms so that a common time signal is sent to plural devices in the system. The modification would have allowed the system to use a common time signal to time-align measurements for comparison and/or to synchronize action across the electrical power system. 
Regarding claims 4 and 13: WALTERS doesn’t explicitly teach but Nelms discloses wherein the controller is further configured to generate and provide a common timing signal to both the measurement equipment and the debug tool, wherein the measurement equipment and the debug tool are configured to operate based on the common timing signal, and wherein the common time reference is synchronized with the common timing signal (Nelms - [0037]: A common time signal 168 may be used to time-align measurements for comparison and/or to synchronize actions across system 100. Utilizing a common or universal time source may ensure that IEDs have a synchronized time signal that can be used to generate time-synchronized data, such as synchrophasors).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Elovici with Nelms so that a common time signal is sent to plural devices in the system. The modification would have allowed the system to use a common time signal to time-align measurements for comparison and/or to synchronize action across the electrical power system.

Claims 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WALTERS et al. (Pub. No.: US 2016/0140340, hereinafter WALTERS) in view of Cuni et al. (Pub. No.: US 2007/0263649, hereinafter Cuni).
Regarding claims 8 and 17: WALTERS doesn’t explicitly teach but Cuni discloses wherein the controller is further configured to generate a trigger signal upon observation of a predetermined pattern in the sequence of debug outputs, the trigger signal transmitted to the measurement equipment, the measurement equipment configured to obtain a measurement in response to receipt of the trigger signal (Cuni - [0106]: the trigger module 188 may create a capture trigger in response to detecting latency that is at or above a particular value (or is otherwise outside a particular range of values) on a DWDM WAN. For example, in response to detecting latency that is at or above a particular value (or is otherwise outside a particular range of values) on a DWDM WAN, the trigger module 188 may create a capture trigger to capture buffer-to-buffer credits).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of WALTERS with Cuni so that predetermined event will provide a trigger. The modification would have allowed the system to provide a trigger in response to a predetermined event for taking further action.
Regarding claim 18: WALTERS discloses A method for analyzing side-channel related security vulnerabilities, the method comprising:
obtaining, by a debug tool, a sequence of debug outputs from a digital device under test, wherein the debug outputs are indicative of instructions executed by the digital device (Elovici - [0068]: the internal status of the Sony smartwatch and the ZGPAX smartwatch devices from both CPU utilization (user and system perspectives in percentages) and memory consumption (from the free RAM point of view in kB) that were recorded during the test with respect to the testing time (in seconds) are shown in FIGS. 6A through 6D … The communication activity obtained during the test performed, in terms of packets per second (axis Y), with respect to the testing time in seconds (axis X) is shown in FIG. 6E. The graph was generated using the information extracted from the 10 Graph tool (Wireshark));
measurement equipment to obtain one or more measurements of a side-channel leakage characteristic of the digital device (WALTERS - [0092]: where the value taken by a given simulated device component (e.g., a register) during an instruction step depends on the value of an input (e.g., a secret input), a measure of that dependency may be determined in step 518. The measure of dependencies can provide side-channel leakage information. See also [0089]).
However, WALTERS doesn’t explicitly teach but Cuni discloses monitoring, by a controller or by the debug tool, for a predetermined pattern in the sequence of debug outputs; in response to detecting the predetermined pattern, triggering, by the controller or by the debug tool (Cuni - [0106]: the trigger module 188 may create a capture trigger in response to detecting latency that is at or above a particular value (or is otherwise outside a particular range of values) on a DWDM WAN. For example, in response to detecting latency that is at or above a particular value (or is otherwise outside a particular range of values) on a DWDM WAN);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of WALTERS with Cuni so that predetermined event will provide a trigger. The modification would have allowed the system to provide a trigger in response to a predetermined event for taking further action.
Regarding claim 19: WALTERS as modified discloses further comprising correlating, in time, at least one measurement in the one or more measurements with at least one debug output in the sequence of debug  (WALTERS - Fig 10B).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over WALTERS et al. (Pub. No.: US 2016/0140340, hereinafter WALTERS) in view of Barbu et al. (Pub. No.: US 2014/007520, hereinafter Barbu).
Regarding claim 20: WALTERS doesn’t explicitly teach but Barbu discloses wherein the measurement equipment comprises an oscilloscope (Barbu - [0118]: a measuring instrument (such as for example an oscilloscope) in order to pick up physical measurements of parameters related to an internal state of the electronic device the security of which has to be evaluated and a computer capable of carrying out operations of analysis and coordination within the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of WALTERS with Barbu so that the measurement instrument can be oscilloscope. The modification would have allowed the system to use oscilloscope as one of the measurement equipment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walters (Pub. No.: US 2016/0140340) - Side-channel leakage evaluator and analysis kit
ARMAGOST et al. (Pub. No.: US 2020/0300912) - Debug tool for test instruments coupled to a device under test  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437